Title: To George Washington from John McKesson, 9 September 1775
From: McKesson, John
To: Washington, George



Sir
[New York] Sept. 9th 1775. 9 o’Clock P.M.

Since the Committee of Safety adjourned this afternoon, I am informed that one parcel of Powder landed at the East End of Long Island belonged at & was sent to New London but that a larger parcel was soon after landed at some small distance and forwarded to the owners in Rhode-Island—I could not be well informed of the Quantity in either parcel; but tho’t it my Duty to give you this Information; and am most respectfully, your Excellency’s most obedient & very humble Servant

John McKesson Secry to the Comme of Safety.

